DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8, 10-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,767,693(Okoroanyanwu).
Okoroanyanwu, in the abstract, in col 2, lines 45-67, in col 4, lines 25-67, in col 7, lines 7-67, discloses a patterned photoresist (subjected to exposure through a mask), coating the patterned photoresist with a hydrophilic layer (the claimed molding layer) the covers the patterned photoresist, followed by baking the layer laminate (the patterned photoresist on the substrate and the overcoated hydrophilic layer atop the patterned photoresist) such that baking is at a temperature above the glass transition temperature of the hydrophilic layer (layer 76, figures 5, and 6), and the baking temperature is also below the glass transition temperature of the underlying patterned photoresist i.e., the glass transition temperature of the hydrophilic layer can be less than that of the photoresist, thereby causing the hydrophilic polymer layer to reflow (glassy/melty), followed by removal of the hydrophilic overcoat layer (col 8, lines 31-34).  Okoroanyanwu, in col 7, lines 50-67, discloses that baking causes the diffusion of the polymer in the hydrophilic layer to diffuse into the photoresist region, i.e., diffusion of the carboxylic acid (proton) into the photoresist. (claims 1, 4, 11-12).  Okoroanyanwu, in col 4, lines 30-35, discloses that the exposed regions of the photoresist are plasticized upon heating i.e., the portions of the photoresist are heated to beyond its glass transition temperature, and in col 7, lines 55-56, discloses that the hydrophilic polymer layer also is melty/glassy upon baking i.e., the glass transition temperature of the hydrophilic layer (molding layer and the portions of the photoresist are equal (claim 3).  Okoroanyanwu, in col 7, lines 18-30, discloses that the hydrophilic polymer comprises functional groups such as carboxylic acid group, and include amine salts (claim 6-7).  Okoroanyanwu, in col 7, lines 24-32, discloses that hydrophilic layer includes components such as maleate (the claimed plasticizer) (claim 8).  Okoroanyanwu, in col 7, lines 55-67, in col 8, lines 1-2, discloses that upon baking, the plasticization occurs in the hydrophilic polymer causing carboxylic acid from the hydrophilic polymer layer to diffuse into the exposed regions of the photoresist (proton generated by carboxylic acid moiety) (claim 10).  Okoroanyanwu, in col 7, lines 50-67, in col 8, lines 1-49, discloses that the plasticization is caused by the baking (reflowing of photoresist in exposed regions and hydrophilic polymer) results in enhanced diffusion of the hydrophilic polymer acid group into the photoresist and results in smoother side walls i.e., reduces roughness of the sidewalls; Okoroanyanwu teaches that upon removal of the hydrophilic polymer layer (after the baking) and the portions of the photoresist that are hydrophilicized by using an aqueous solution, the critical dimensions of the photoresist pattern includes smoother sidewalls (reduced sidewall roughness) (claims 5, 13, 15-16).  Okoroanyanwu, in col 7, lines 50-67, in col 8, lines 1-16, discloses that the acid labile groups in the photoresist are hydrophobic and that the acid deprotects the hydrophobic protecting groups to become hydrophilic groups causing an increase in formation of hydrophilic groups in the patterned photoresist (claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 17-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,767,693 (Okoroanyanwu) in view of U. S. Patent Application Publication No. 2016/0097979 (hereinafter referred to as Tsunoda).
Okoroanyanwu, in the abstract, in col 2, lines 45-67, in col 4, lines 25-67, in col 7, lines 7-67, discloses a patterned photoresist i.e., a photoresist layer subjected to exposure through a mask, coating the patterned photoresist with a hydrophilic layer (the claimed molding layer) the covers the patterned photoresist, followed by baking the layer laminate (the patterned photoresist on the substrate and the overcoated hydrophilic layer atop the patterned photoresist) such that baking is at a temperature above the glass transition temperature of the hydrophilic layer (layer 76, figures 5, and 6), and the baking temperature is also below the glass transition temperature of the underlying patterned photoresist i.e., the glass transition temperature of the hydrophilic layer can be less than that of the photoresist, thereby causing the hydrophilic polymer layer to reflow (glassy/melty), followed by removal of the hydrophilic overcoat layer (col 8, lines 31-34).  Okoroanyanwu, in col 7, lines 55-56, discloses that the hydrophilic polymer layer also is melty/glassy upon baking i.e., the glass transition temperature of the hydrophilic layer (molding layer and the portions of the photoresist are equal.  Okoroanyanwu, in col 7, lines 50-67, discloses that baking causes the diffusion of the polymer in the hydrophilic layer to diffuse into the photoresist region, i.e., diffusion of the carboxylic acid (proton) into the photoresist. Okoroanyanwu, in col 7, lines 50-67, in col 8, lines 1-16, discloses that the acid labile groups in the photoresist are hydrophobic and that the acid deprotects the hydrophobic protecting groups to become hydrophilic groups causing an increase in formation of hydrophilic groups in the patterned photoresist (claim 17, and 19).  Okoroanyanwu, in col 4, lines 30-35, discloses that the exposed regions of the photoresist are plasticized upon heating i.e., the portions of the photoresist are heated to beyond its glass transition temperature and in col 7, lines 55-56, discloses that the hydrophilic polymer layer also is melty/glassy upon baking i.e., the glass transition temperature of the hydrophilic layer (molding layer) and the portions of the photoresist are equal (claim 18).  Okoroanyanwu, in col 7, lines 50-67, in col 8, lines 1-49, discloses that the plasticization is caused by the baking (reflowing of photoresist in exposed regions and hydrophilic polymer) results in enhanced diffusion of the hydrophilic polymer acid group into the photoresist and results in smoother side walls i.e., reduces roughness of the sidewalls; Okoroanyanwu teaches that upon removal of the hydrophilic polymer layer (after the baking) and the portions of the photoresist that are hydrophilicized by using an aqueous solution, the critical dimensions of the photoresist pattern includes smoother sidewalls (reduced sidewall roughness) i.e., the pattern formed has surface roughness and coating the molding layer over the patterned (exposed and unexposed regions) will inherently had gaps at the irregular surfaces of the photoresist latent pattern (claims 20-21).  
The difference between the claims and Okoroanyanwu is that Okoroanyanwu does not disclose that the patterned photoresist is developed (form apertures) or that the molding layer fill the apertures (space between developed patterns)( claim 9).
Tsunoda, in the abstract, [0011]-[0014], and [0053], discloses that the exposed and developed photoresist is coated with a trimming composition that includes in it an acid component such that the space between the resist patterns (apertures) are filled with trimming composition (see figure 1(b)).  Tsunoda, in [0053] discloses that the resist pattern has surface roughness on its sidewalls and on all surfaces of the resist pattern, and the trimming composition (molding layer) is coated onto the resist pattern i.e., the surface roughness on the surfaces of the resist pattern  will inherently cause spaces or gaps between the coated trimming composition and the underlying resist pattern. 
Therefore, it would be obvious to a skilled artisan to modify Okoroanyanwu by employing the process of developing the exposed resist prior to the coating of the composition as taught by Tsunoda because Tsunoda, in [0053], discloses that the remaining portion of the resist pattern (after developing) has deprotection on all sides of the resist pattern i.e., both the sidewalls and top surface of the resist pattern and in [0538] teaches that applying the trimming composition on the developed resist pattern enables the covering of the topsides and sidewalls with the trimming composition and thus LWR of the resist pattern is further improved.
Response to Arguments
Applicant's arguments filed September 9, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections made in the previous office action are maintained.  With respect to applicant’s argument that Okoroanyanwu teaches a photoresist with a glass transition temperature that is greater than the temperature of heating the patterned photoresist, the instant claims do not recite what the temperature of heating is or the glass transition temperature of the photoresist, and Okoroanyanwu, in col 2, lines 60-64, teaches that upon baking the photoresist layer is plasticized and that this plasticization is due to the lowering of the glass transition temperature of the photoresist pattern (exposed regions) i.e., during baking (col 7, lines 60-62) and upon baking the glass transition temperature of the patterned photoresist lowers and resulting plasticization is continued i.e., reflowing, and as disclosed in col 9, lines 10-14, the structures of the photoresist surfaces are smoother due to the bake temperature, and resulting reflow (plasticizing) that the patterned photoresist is subjected to and is the same as that claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 9, 2022.